The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a controller in an image forming apparatus that can perform the determining/judging claimed in lines 5-7. 
	In claim 9, the applicant structurally claims a “cartridge” (e.g. a replaceable cartridge in an image forming apparatus) comprising 1) a cartridge body, 2) a memory storing identification information and lifetime information, and non-structurally 3) a “wherein” clause which includes “determining” whether the cartridge can be used in the image forming apparatus based on 1) identification information, and 2) judging whether the lifetime of the cartridge indicates an initial value. 
	However, the third part of the claim (i.e. the “wherein” clause) cannot be performed by the cartridge itself. The cartridge has no structure to determine and judge based on identification/lifetime. Rather, as described in applicant’s specification (par. 46,56-57,64-65) the image forming apparatus has a controller 80 which performs the determination and judgement. 



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. 2005/0265735).
	Kim et al. teach a replaceable cartridge 312 which have a storage element 200 (memory, Fig.3) which stores identification information unique to the cartridge (par.8). A controller 316 of an image forming apparatus 310 determines whether the cartridge can be used with the image forming apparatus based on a comparison between the identification information stored in the memory and identification information stored in the printer (par.9,51-52, Fig.5, S504). If the identification information does not match, the image forming apparatus inhibits use of the image forming apparatus (Fig.5, S512) however, if the ID’s match, the usage state of the cartridge (number of printed sheets less than the total number of possible printable sheets) is read and compared (S508) and will not allow the use of the image forming apparatus (and cartridge) if the printed sheets exceed the total number of possible printable sheets (S512).
	Thus the image forming apparatus of Kim et al. determines whether the cartridge can be used for image formation based on the identification information (S504) and whether the lifetime information indicates a remaining lifetime of the cartridge. It is noted that when the cartridge is new, the number of already printed sheets is zero and thus indicated an “initial value” for the cartridge.

3.	Claims 1-8 are allowable over the prior art of record. 
	The applicant’s recites in all the claims a control sequence which includes that when it is determined that power is turned on or a cover is changed from the open to the closed position, a controller will judge whether the lifetime information in the cartridge memory indicates an initial value for the cartridge and if so will set the cartridge as “usable”; and if the controller determines that the lifetime information in the cartridge memory does not indicate an initial value, judge whether identification information in the cartridge matches registration identification information in the image forming apparatus and if it does determining the cartridge is usable for the image forming apparatus and if it does not determining the cartridge is not usable for the image forming apparatus which is not taught or suggested by the prior art of record. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haramoto, Chapman et al., and Ito et al. all teach cartridges that determine usability by using remaining life and identification which are relevent to the claimed invention. 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852